NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 1, 2015* 
                                  Decided June 3, 2015 
                                              
                                          Before 
 
                          JOEL M. FLAUM, Circuit Judge 
                           
                          FRANK H. EASTERBROOK, Circuit Judge
                           
                          MICHAEL S. KANNE, Circuit Judge 
 
No. 14‐2361 
 
UNITED STATES OF AMERICA,                         Appeal from the United States District 
      Plaintiff‐Appellee,                         Court for the Central District of Illinois.
                                                   
      v.                                          No. 12‐20049‐001 
                                                   
DEREK L. EDWARDS,                                 James E. Shadid, 
      Defendant‐Appellant.                        Chief Judge. 
 
                                        O R D E R 

        Derek Edwards pleaded guilty to possessing with intent to distribute at least an 
ounce of crack cocaine, and was sentenced to 235 months’ imprisonment. On appeal he 
challenges the validity of his guilty plea and the quality of the representation he 
received in the district court. We affirm. 
 
        Edwards was arrested following a search of his home in July 2012. He admitted 
at that time that police would find crack cocaine in the residence (they found 32.2 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 14‐2361                                                                           Page 2 
 
grams) and that $300 found in his pockets was proceeds from the sale of crack cocaine. 
Police also found a number of firearms that Edwards admitted using for personal 
protection. Edwards was charged one month later with possessing with intent to 
distribute more than 28 grams of crack cocaine, see 21 U.S.C. § 841(a)(1), (b)(1)(B), and 
possessing a firearm after a felony conviction, see 18 U.S.C. § 922(g)(1). 
 
       At a status hearing before Judge McCuskey in May 2013, the parties discussed 
the possibility of a plea agreement. The judge, without inquiring into the state of the 
negotiations, conferred with the parties about the preliminary calculations in the 
presentence investigation report. Both the prosecutor and defense counsel confirmed 
their preliminary understanding that Edwards faced a guidelines range of 120 to 137 
months, a range bounded on the low end by the statutory minimum. 
 
       Five months later Edwards pleaded guilty to the drug charge. At the 
change‐of‐plea hearing, the prosecution noted for the record that it had offered to 
recommend a 137‐month sentence in exchange for Edwards’s pleas of guilty to both 
charges. The prosecution also noted that the offer would be withdrawn if Edwards 
pleaded to just the drug charge, and then “he could be facing 235 to 293 with no 
promises or recommendations.” Defense counsel informed the court that he had 
discussed the offer with Edwards, but that Edwards wished to plead guilty to the drug 
charge anyway. 
 
       The judge then informed Edwards that if he wished to plead guilty only to the 
drug charge, proceedings on the gun charge would be continued until after sentencing 
on the drug charge. The judge reassured Edwards “that I would guarantee . . . that we 
would not make Count 2 consecutive were [you] later to plead or be found guilty of that 
offense, because . . . I don’t see anything today that would make me believe that it 
would be consecutive.” Moments later the judge realized that “maybe I said something 
I shouldn’t have” about any potential sentence, but confirmed his belief that the record 
would not warrant consecutive sentences. Edwards then conferred with his lawyer and 
pleaded guilty to the drug charge. During the plea colloquy, the judge admonished 
Edwards that he faced a five‐year minimum sentence, and not the ten‐year statutory 
minimum announced at the hearing in May. Edwards also confirmed that no one had 
promised him a specific sentence. 
 
       Ultimately, Judge McCuskey sentenced Edwards to a term at the bottom of the 
calculated guidelines range of 235 to 293 months. Adopting the findings of the 
probation officer, the court calculated a total offense level of 33 and placed Edwards 
No. 14‐2361                                                                             Page 3 
 
within criminal‐history category VI. The court deemed Edwards responsible for 2.55 
kilograms of crack cocaine based on his videotaped admission after his July 2012 arrest 
that he had acquired 9 ounces of the drug on ten separate occasions in the months 
before the arrest. The court rejected defense counsel’s challenge to the drug quantity 
calculation on the ground that Edwards was lying in the video, disbelieving Edwards’s 
testimony that he had inflated his own use on the theory that the police might release 
him so that he could become an informant. The case was transferred to Chief Judge 
Shadid, after which the government voluntarily dismissed the pending 
felon‐in‐possession charge. 
 
       On appeal Edwards, now pro se, primarily raises a series of challenges to his 
guilty plea. First, invoking FED. R. CRIM. P. 11(c)(1), Edwards argues that Judge 
McCuskey impermissibly participated in plea negotiations because his comments led 
Edwards to believe that he would receive a sentence of 137 months’ imprisonment no 
matter what course of action he took—accepting the government’s plea offer, pleading 
without an agreement, or proceeding to trial. Edwards contends that the judge’s 
“guarantee” of a concurrent sentence also assured him that he would receive the same 
sentence as the rejected plea offer. Although district judges are categorically barred 
from intervening in plea negotiations, see United States v. Davila, 133 S. Ct. 2139, 2146 
(2013); United States v. Kraus, 137 F.3d 447, 452 (7th Cir. 1998), it was the government, 
not the judge, who mentioned the possibility of a 137‐month sentence. Judge McCuskey 
never opined on the government’s offer, but accurately noted that Edwards faced a 
statutory maximum sentence of 40 years’ imprisonment. And the judge’s comments 
about the potential effect of a conviction on the gun charge were harmless because that 
charge was later dismissed and has no bearing on Edwards’s sentence. 
 
       Edwards also presses on appeal three theories of ineffective assistance of counsel, 
two of which he believes require us to vacate his plea. He first argues that he received 
ineffective assistance of counsel during plea negotiations because his trial attorney 
never informed him that the government had made two plea offers, one offer to 
recommend a sentence of 120 months and one to recommend 137 months. But no 
evidence exists of a purported 120‐month bargain. The record does reflect the 
government’s offer to recommend a 137‐month sentence in exchange for Edwards’s 
guilty pleas, but even if we assume that Edwards can show deficient performance from 
his lawyer’s failure to communicate the existence and content of an offer of a plea 
bargain, see Missouri v. Frye, 132 S. Ct. 1399, 1408 (2012); Overstreet v. Wilson, 686 F.3d 
404, 406 (7th Cir. 2012), he cannot show prejudice, see Strickland v. Washington, 466 U.S. 
668, 693 (1984). As suggested by the Court in Frye, the government here disclosed the 
No. 14‐2361                                                                            Page 4 
 
plea offer in open court, thereby ensuring that Edwards was fully advised of it. 132 S. 
Ct. at 1409; see United States v. Braxton, No. 13‐1941, 2015 WL 1905882, at *1 n.1 (4th Cir. 
2015).   
 
        Edwards also argues that he received ineffective assistance because trial counsel 
allegedly told him that he would not receive a sentence greater than 137 months. This 
inaccurate sentencing prediction, he asserts, induced him to plead guilty without the 
benefit of any plea bargain. But no evidence exists in the record to support this 
assertion. In any case, an off‐the‐mark sentencing prediction in itself does not 
demonstrate deficient performance. See Bethel v. United States, 458 F.3d 711, 717 (7th Cir. 
2006); United States v. Martinez, 169 F.3d 1049, 1053 (7th Cir. 1999). Rather, deficient 
performance results when counsel’s reason for making an erroneous prediction is 
objectively unreasonable, and Edwards develops no such argument.   
 
        Finally, Edwards argues that he received ineffective assistance of counsel at 
sentencing because his lawyer—when challenging the reliability of his videotaped 
confession—failed to make use of a medical report that he says finds him mentally 
incompetent. But Edwards mischaracterizes the report, which characterizes him as a 
malingerer and not mentally ill. Counsel’s failure to press what would have been an 
unsuccessful argument did not constitute deficient performance. See Shell v. United 
States, 448 F.3d 951, 956–57 (7th Cir. 2006). 
 
        We have considered Edwards’s remaining contentions, and they do not warrant 
further discussion. The judgment of the district court is AFFIRMED.